TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JULY 1, 2015



                                       NO. 03-13-00498-CV


                         Ronnie Lawson and Leah Lawson, Appellants

                                                  v.

   Benjamin Keene, Kristi Keene, Gretchen Gayle Gullekson, Dayna Marie Twyman &
                KWI-8, L.L.C. d/b/a Keller Williams Realty, Appellees




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on February 22, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.